In re Brown, Rene J. et al.; Zeta Home Health Care Inc.; Pacific Employers Health Care Inc.; — Defendant(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. N, No. 03-15924; to the Court of Appeal, Fourth Circuit, No. 2005-C-0651.
Granted. Following a contradictory hearing, the trial court made an implicit finding that plaintiff was in bad faith in naming her uninsured motorist carrier because the Court found the underlying liability insurance would exceed any anticipated judgment. See Farrar v. Haedicke, 97-2923 (La.12/2/97), 702 So.2d 690. This finding is not clearly wrong. Accordingly, the judgment of the court of appeal is reversed and the judgment of the trial court granting relators’ exception of venue is reinstated..